PER CURIAM.
Justice Brock, being absent because of an extended illness, did not participate in the consideration and decision of this case. The justices are equally divided as to whether the decision of the Court of Appeals should be affirmed or reversed. Chief Justice Branch and Justices Britt and Carlton vote to affirm; Justices Huskins, Copeland and Exum vote to reverse. Therefore, in accordance with our *520practice, the decision of the Court of Appeals is left undisturbed without precedential value. Starr v. Clapp, 298 N.C. 275, 258 S.E. 2d 348 (1979); Mortgage Company v. Real Estate, Inc., 297 N.C. 696, 256 S.E. 2d 688 (1979); Townsend v. Railway Company, 296 N.C. 246, 249 S.E. 2d 801 (1978); and State v. Johnson, 286 N.C. 331, 210 S.E. 2d 260 (1974).
Affirmed.
Justice BROCK did not participate in the consideration and decision of this case.